Citation Nr: 1623072	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  07-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder with arthritis.

2.  Entitlement to service connection for nerve damage of the arms and hands, to include carpal tunnel syndrome


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1966 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2010 and September 2012 correspondence, the Veteran withdrew his request for a personal hearing before a Decision Review Officer (DRO) pertaining to his claim for service connection for a heart murmur.  See 38 C.F.R. § 20.704(e) (2015).

In March 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic claims file.  

In September 2011 and September 2014, the Board remanded the Veteran's claims of entitlement to service connection for a back disorder with arthritis and nerve damage of the arms and hands for additional development.  Following completion of the requested development, the case has since been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  A back disorder with arthritis was not manifest during service or within one year of separation.  A back disorder with arthritis is not attributable to service.

2.  Nerve damage of the arms and hands, including carpal tunnel syndrome, was not manifest during service or within one year of separation.  Nerve damage of the arms and hands, including carpal tunnel syndrome, is not attributable to service.


CONCLUSIONS OF LAW

1.  A back disorder with arthritis was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Nerve damage of the arms and hands, including carpal tunnel syndrome, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued an August 2006 notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's March 2014 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and organic diseases of the central nervous system are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under C.F.R. § 3.304 (b), a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a). 

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contends that he has a back disability as well as nerve damage to his hands and arms (carpal tunnel syndrome) related to his active service.  Specifically, he contends that his military MOS providing maintenance support to aircraft required continuous and repetitive lifting, pushing, pulling, and cranking heavy equipment weighing anywhere from a few hundred to a few thousand pounds.  He claims that such activities put stress on his shoulders, arms, hands, and back and caused his current back and bilateral upper extremities nerve damage disabilities and/or aggravated a preexisting back disability.  His statements of record allege that he was advised that he had a bad or weak back during enlistment examination prior to service. 

These claims were previously remained by the Board in September 2011.  The Board directed that the Veteran be afforded VA spine and neurological examinations to determine the nature and etiology of his claimed back pain and arthritis and nerve damage of his bilateral arms and hands disabilities.  The examiner was requested to opine whether it is at least as likely as not that the Veteran's current back upper extremity disability, including carpal tunnel syndrome, had onset during active service, or are in any way related to the Veteran's active service, including his reported manual labor therein.  The Board directed that the examiner consider the Veteran's reported manual labor during service.

Pursuant to the 2011 remand, VA examination was performed in October 2011.  The examiner noted the Veteran's reported history of gradual onset of low back pain over the course of his military duties due to repeated overuse injuries while performing his military occupational duties, which required heavy lifting and mechanical work.  Imaging of his thoracolumbar spine showed grade 1 anterolisthesis, L5 on S1.  The examiner diagnosed L5 spina bifida and lumbar strain.  He opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that spina bifida is a congenital condition; however, he did not address whether such condition was aggravated by the Veteran's military service.  

Regarding low back strain, the examiner reasoned that no documentation was found in the Veteran's service treatment records regarding any complaints of back pain during service or within one year following discharge from service.  He further noted that no back injuries were noted during service.  As to the Veteran's claimed nerve damage disability of his arms and hands, the examiner noted the Veteran's reported history of gradual onset wrist and hand pain due to repetitive wear and tear over the course of service in his job on the flight line.  He diagnosed bilateral carpal tunnel syndrome and opined that such disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that no documentation was found in the Veteran's service treatment records regarding any complaints of upper extremity problems during or within one year following discharge from service.  He also noted that no arm injuries were recorded.  

Pursuant to the September 2014 Remand, an addendum medical opinion was obtained in February 2016.  According to the report, the examiner reviewed the Veteran's electronic claims file, including the service treatment records, available post-service treatment records, and the Veteran's statements.  The VA examiner noted that the Veteran's service treatment records and post-service treatment records dated 1970 to 2004 reflect that the Veteran did not have any back pain or disorder during service; he also did not have any median nerve complaints in service or at separation.  The records review also indicated that the post-service treatment records were devoid of complaints of wrist/hand/finger complaints or complaints related to his back; there was no evidence of carpal tunnel syndrome or a back disorder for over 30 years following service.  The first indication of back complaints was in May 2004; private records show that the Veteran complained of upper and lower back pain for 2 months, and a report of a 6-month to one year history of carpal tunnel syndrome.  An x-ray of the lumbar spine showed mild spondylosis and an EMG was consistent with median nerve bilateral carpal tunnel syndrome.  A January 2006 MRI report was also reviewed, which stated that the Veteran has first grade spondylolisthesis with spondylosis with minimal disc protrusion and no spinal stenosis; the Veteran reported that he fell off a roof and was involved in a motor vehicle accident approximately 35 years earlier.   The examiner also reviewed a November 2012 MRI report, which showed degenerative stenosis of multiple levels of the lumbar spine and Grade I anterior spondylolisthesis of L5-S1 due to spondylosis.  

Following this review, the VA examiner found that there was no evidence of spina bifida, lumbosacral strain, or any other back disorder which existed prior to service; the VA examiner noted that the 2011 finding of spina bifida was based on an x-ray and not supported by MRI reports, which are more accurate in diagnosis.  The VA examiner also stated that the degenerative stenosis of the lumbar spine and Grade I anterior spondylolisthesis of L5-S1 due to spondylolysis is a common degenerative change associated with aging.  The VA examiner also found that there was no evidence of carpal tunnel syndrome prior to 2004, and that the Veteran's carpal tunnel syndrome is unrelated to his duties in service.  The VA examiner opined that, because the Veteran's back disorder and carpal tunnel syndrome were not diagnosed until over 30 years after his service, it was unlikely that either disorder is related to the claimed repetitive physical activities in service; the VA examiner explained that the symptoms presented so remotely to service that they could not be related to the "wear and tear" of military occupational tasks.  The VA examiner pointed out that the Veteran's spondylolisthesis with spondylosis and minimal disc protrusion could be related to the consequences of the Veteran's fall from a roof and motor vehicle accident.  

Opinions from Dr. GP dated in May 2008 and Dr. AP, dated in June 2008, suggest that the Veteran's activities during service may have caused, aggravated, or contributed to his currently diagnosed back and carpal tunnel syndrome disabilities.  The May 2008 letter stated that the spondylosis may have been exacerbated by service and that some of the back discomfort may be related to the Veteran's service in the Air Force; the Veteran reported to the private provider that he had a bad back when he was drafted and had to lift, bend, and move heavy equipment during service, and that the Veteran had complaints of numbness and tingling of the hands for 20-25 years.

In addition, in a September 2006 statement, the Veteran alleged that there were several occasions during service where he injured his back causing him to be placed on light duty when reporting back to work.  In an April 2008 statement, the Veteran contended that wear and tear on his back and upper extremities during service may result in future disability of those areas.  

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for both a back disorder and carpal tunnel syndrome are not met.  

Here, the presumption of soundness attaches as the record does not show that that the Veteran had a back disability prior to his entry into active duty.  In this regard, the Veteran's service treatment records are negative for any back condition at the time of service entry or at any time during service.  While the October 2011 examiner noted that the Veteran had spina bifida which was a congenital condition, the Board places greater weight on the subsequent February 2016 medical opinion that concluded that the Veteran does not have and has never had spina bifida.  The Board observes that, with the exception of the October 2011 record, the remainder of the record is silent for a diagnosis of spina bifida.  Regarding, spina bifida, the Board places greater weight on the conclusions reached by the February 2016 examiner as the examiner considered the Veteran's entire medical history and observed that spina bifida was not supported by MRI which was considered more accurate in terms of diagnosis of the disorder.  This opinion is consistent with the remainder of the medical evidence which does not reveal a diagnosis of spina bifida at any time during the appeal.  

While the presumption of soundness attaches, there is no evidence of a back disorder or carpal tunnel syndrome during active duty or within one year of separation.  Rather, at time of separation, the physical examination of the upper extremities, spine, and musculoskeletal system were normal.  Likewise, the Veteran's medical history does not establish that arthritis of the back or a nerve damage of the arms and hands were manifest to a compensable degree in service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed arachnoid cyst during service.  38 C.F.R. § 3.303(b).  In short, the evidence fails to establish the presence of pathology during service or within one year of separation.  There is no proof of chronicity or continuity.  Moreover, the record also reflects that there was no evidence of carpal tunnel syndrome prior to 2004.

The weight of the evidence reflects that the Veteran's degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome are not related to his active duty.  There is no probative evidence that the Veteran's degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome are related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of carpal tunnel syndrome prior to 2004; there are no complaints, treatment, or diagnoses of a back disorder until 2006, when the Veteran reported a history of a fall from a roof and motor vehicle accident prior to onset of the Veteran's back complaints.   Moreover, the February 2016 VA addendum medical opinion clearly concluded that the Veteran's degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome were not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the February 2016 VA medical opinion report and the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In this regard, the February 2016 VA examiner noted that because the Veteran's back disorder and carpal tunnel syndrome were not diagnosed until over 30 years after his service, it was unlikely that either disorder is related to the claimed repetitive physical activities in service; the VA examiner explained that the symptoms presented so remotely to service that they could not be related to the Veteran's military occupational tasks.  The Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome are related to his service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome; in giving his history at the time of diagnosis in 2004 (carpal tunnel syndrome) and 2006 (back disorder), the Veteran made no assertion as to in-service onset or related symptomatology during service.  His silence as to in-service onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of degenerative stenosis of the lumbar spine and anterior spondylolisthesis of L5-S1 due to spondylolysis and carpal tunnel syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a back disorder with arthritis is denied.

Service connection for nerve damage of the arms and hands, to include carpal tunnel syndrome, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


